Citation Nr: 1749595	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran was scheduled to participate in a videoconference hearing before the undersigned Veterans Law Judge.  In a May 2017 statement the Veteran, through his accredited representative, requested to cancel the scheduled hearing.


FINDINGS OF FACT

In May 2017, the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw all appeals pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal for an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

2.  The criteria for withdraw of the appeal for service connection of ischemic heart disease have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  An appeal withdrawal is effective when received by the Agency of Original Jurisdiction (AOJ).  38 C.F.R.   § 20.204 (3) (2016).

In a May 2017 statement submitted by the Veteran's representative, the representative stated that the "Veteran wishes to withdraw all issues on appeal."  The Veteran's representative subsequently filed a brief in support of his claims in August 2017.  However, the Board notes the Veteran unequivocally withdrew his appeal with respect to all pending issues in May 2017.  In addition, there is no correspondence in the record from the Veteran or his representative regarding his claims between the May 2017 withdrawal and the August 2017 brief.

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for an increased rating for bilateral hearing loss and ischemic heart disease.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding those issues should be dismissed.  38 U.S.C.A. § 7105(2016).  In addition, the Board again notes the withdrawal was effective when received by the RO in May 2017, notwithstanding the subsequent filing of the August 2017 brief.  See 38 C.F.R. § 20.204 (3) (2016).  If the Veteran wishes to re-file his claims in the future, he may do so.

Accordingly, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Thus, the Board no longer has jurisdiction to review the appeal regarding these issues, and the claims are dismissed.





ORDER


The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


